Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 08/08/2022.
Claims 1, 3, 11 and 13 have been amended.
Claims 2, 4-6, 8, 12, 14-16, 18 have been canceled.
Claims 1, 3, 7, 9-11, 13, 17 and 19-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 08/08/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1, 3, 7, 9-11, 13, 17 and 19-20 under 35 USC § 101:
Applicant argues that “the additional elements in the amended independent claims, individually and in combination, integrate the exception into a practical application because the additional elements recite a specific improvement over prior art system (page 2/9)”.
Examiner disagrees. Examiner asserts that the rejection of claims under 35 USC101 is separate and distinct from rejections for anticipation and obviousness. Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101.
Applicant argues that “In the amended{P60868 05380726.DOCX} 8 Attorney Docket No. P60868 Application No. 17/005,995independent claims, the additional elements recite improvements to the field of providing targeted offers for digital wallet products. In particular, claim 1 recites a method for providing an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to a support vector machine model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient (page 3/9)”.
Examiner disagrees.  as stated in the Office Action and the rejection below, judicial exception is not integrated into a practical application.   The additional elements in the amended independent claims, individually and in combination, DO NOT integrate the exception into a practical application because the{P60868 05109493.DOCX} 9 Attorney Docket No. P60868 Application No. 17/005,995 additional elements DO NOT  recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
The use of computer (i.e. processor) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
That is the claimed processor for instance is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful li limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per Applicant’s specification “The processor 104 may be a general purpose processor or may be part of an application specific integrated circuit (ASIC). The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. The processor 104 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate and/or transistor logic. The processor 104 may be a central processing unit (CPU), a graphics processing unit (GPU), or both. Additionally, any processor described herein may include multiple processors, parallel processors, or both. Multiple processors may be included in, or coupled to, a single device or multiple devices (paragraph 38).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor, graphical user interface, a support vector machine model” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., providing targeted offers for digital wallet; and /or providing an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to a support vector machine model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient) at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1, 3, 7, 9-11, 13, 17 and 19-20 under 35 U.S.C. § 101 is maintained.

Applicant argues that “ similar to DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the amended claims address a technological problem particular to providing targeted offers for digital wallet products by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of digital wallet products. As such, the amended independent claims integrate the judicial exception into a practical application. In summary, under the 2019 PEG, the claims at issue here are not directed to a judicial exception. Accordingly, the Section 101 rejection should be withdrawn because independent claims 1 and 11, as well as their respective dependent claims, are not directed to an abstract idea (page 3/9)”. 
Examiner disagrees.   DDR improved/changed the operation of the computer system by allowing a consumer to "go to" a webpage/URL outside of the domain of the current webpage, by recreating a webpage/URL inside the domain that was essentially identical to the webpage/URL outside the domain, which changed the functioning of the computer as the court stated "…the claimed invention represents a 'software-based invention that improve[s] the performance of the computer system itself.'", so both DDR and  Bascom resulted in an "improvement to another technology or technical field".  Although the Applicant tries to compare this to an improvement of computer operation where the applicant states "… specification makes clear that a logical model that includes constructing a quasi-social network, as recited in claim 1, includes features not found in typical audience targeting methods and represents a technical improvement."  The claims are not a technical improvement to the operation of a computer but the removal of human labor that is just automating a task and not patent eligible, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Thus, providing targeted offers for digital wallet products by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field of digital wallet products are not technological in nature and merely narrow or limit the abstract idea to a particular environment, which has been found to be ineffective to render an abstract idea eligible.
Accordingly, as stated above,  the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., providing targeted offers for digital wallet products by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field of digital wallet) at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1, 3, 7, 9-11, 13, 17 and 19-20 under 35 U.S.C. § 101 is maintained.
Applicant argues that “The additional elements are significantly more because the independent claims provide meaningful limitations beyond generally linking the use of an abstract idea to a technological environment. The amended claims disclose a specific, computer required process to provide an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to a support vector machine model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient. Thus, the additional elements are more than simply implementing a mental process on a generic computer.  Accordingly, Applicant respectfully requests that the Section 101 rejection of independent claims 1 and 11, as well as their associated dependent claims, be withdrawn (page 4/9)”. {P60868 05380726.DOCX} 9 
As stated in the Office Action and the rejection below, judicial exception is not integrated into a practical application.   The additional elements in the amended independent claims, individually and in combination, DO NOT integrate the exception into a practical application because the{P60868 05109493.DOCX} 9 Attorney Docket No. P60868 Application No. 17/005,995 additional elements DO NOT  recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.	
The use of computer (i.e. processor) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
That is the claimed processor for instance is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful li limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per Applicant’s specification “The processor 104 may be a general purpose processor or may be part of an application specific integrated circuit (ASIC). The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. The processor 104 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate and/or transistor logic. The processor 104 may be a central processing unit (CPU), a graphics processing unit (GPU), or both. Additionally, any processor described herein may include multiple processors, parallel processors, or both. Multiple processors may be included in, or coupled to, a single device or multiple devices (paragraph 38).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor, graphical user interface, a support vector machine model”  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., provide an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to a support vector machine model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient) at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1, 3, 7, 9-11, 13, 17 and 19-20 under 35 U.S.C. § 101 is maintained.

With regard to claims 1, 3, 7, 9-11, 13, 17 and 19-20 under 35 USC § 103 (a):
With regard to amended independent claims 1 and 11, Applicant’s arguments are considered, but they are moot based on the new ground of rejection.
Applicant argues that “ Cassel still provides no disclosure whatsoever in relation to any of "a parameter that relates to a gender of the potential recipient," "a parameter that relates to a place of residence of the potential recipient," "a digital profile parameter that relates to the potential recipient," and "an account activation duration parameter." Accordingly, Applicant respectfully submits that as amended herein, each of claim 3 and claim 13 is patentable over the cited references for at least these additional reasons (page 6/9)”.
Examiner disagrees.   Gassel in at least paragraph 212 discloses “In 1906, details regarding the user (e.g., age, gender, etc.), etc.). 
Gassel in at least paragraph 39 discloses ( the user 102 may visit an online merchant to make a purchase of one or more products offered for sale by the online merchant. The purchasing process may involve collecting information input by the user 102 (e.g., user name, email address, telephone number, country, billing address, delivery address, etc. i.e. digital profile of the recipient; 
Gassel also in at least paragraph 186  discloses details may include details about user and/or a record in the process of being placed, such as (given/ first name (e.g., “John,” “Henry,” “Lars,” “Erik,” etc. (i.e. gender of the recipient)), family/last name (e.g., “McClane,” “Gibson,” “Jansson,” “Knutsson,” etc.), billing or delivery address parts (e.g., street number, street name, city name, apartment/flat number, etc.), email address, telephone number, Internet protocol address, and birthdate (i.e. digital profile of the recipient). In embodiments of the system of the present disclosure, one or more of the details are indexed for more efficient searching. In addition, combinations of one or more of the details may also be indexed. For example, an address combination (e.g., a combination of the first three letters in a street address, a house number, and a postcode), a birthdate and given name combination (e.g., “1976-11-19henry,” etc.), and/or a birthdate and family name combination (e.g., “1976-11-19gibson,” and given/family name combination (e.g., “henrygibson,” etc.) (i.e. digital profile of the recipient) may be indexed additionally or alternatively) .
Therefore, the cited prior art of Gaseel discloses at least one of the claimed limitations claims 3 and 13.    Accordingly, the claim rejection of claims 3 and 13 under 35 USC § 103 (a) over the cited prior art is maintained.
Applicant argues that “ the mere fact that the user inputs were received during the course of the user making online purchases is insufficient, because the timing of the inputs is quite different from a parameter that indicates a type of merchant or a parameter that provides information that relates to a digital wallet mechanism that is used by a particular merchant. Accordingly, Applicant respectfully submits that each of claim 7 and claim 17 is patentable over the cited references for at least these additional reasons (page 8/9)”.
Examiner disagrees.   Gassel in at least paragraph 89 (an example, a user may have input a telephone number as asset information when purchasing new shoes from an online merchant (i.e. clothing online merchant type) at a first time. At a second time, the user may have input an email address as asset information when purchasing a brand-new bag in another online purchase (i.e. clothing online merchant type. An embodiment of the system of Appendix A, as previously described, may determine that the orders for the new shoes and brand-new bag are likely from the same user, and consequently assign the same user identifier to both transactions);
Therefore, the cited prior art of Gaseel discloses at least one of the claimed limitations claims 7 and 17.    Accordingly, the claim rejection of claims 7 and 17 under 35 USC § 103 (a) over the cited prior art is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, 9-11, 13, 17 and 19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without significantly more.
The analysis for this determination is explained below:   
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1, 3, 7, 9 -10 are directed to a method; claim (s) 11, 13,17, and 19-20 are directed to an apparatus.  
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Independent claim 1 is rejected under 35 U.S.C.101, because the claimed invention is directed to the abstract idea of:  providing an offer for a proposed transaction to a potential recipient, without significantly more.  
the claim recites as a whole a method of organizing human activity because the claim recites a method that   obtaining first information that relates to the potential recipient; assigning a respective value to each of a plurality of first parameters based on the first information; assigning a respective value to each of a plurality of second parameters based on second information that relates to the offer for the proposed transaction; determining a composite score based on the assigned first parameter values and the assigned second parameter values; and determining, based on the composite score, whether to provide the offer for the proposed transaction to the potential recipient, wherein the obtaining of the first information comprises receiving the first information from the potential recipient via a graphical user interface, and wherein the determining of the composite score comprises applying a first algorithm to each of the plurality of first parameters and to each of the plurality of second parameters, and wherein the first algorithm corresponds to a support vector machine model. This is a method is directed to an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations. the claims are also directed to mathematical concepts ( mathematical relationships).  
The  mere nominal recitation of a generic processor does not take the claim out of the methods of organizing human activity as stated above. thus, the claim recites an abstract idea.   The claimed processor for instance is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful li limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per Applicant’s specification “The processor 104 may be a general purpose processor or may be part of an application specific integrated circuit (ASIC). The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. The processor 104 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate and/or transistor logic. The processor 104 may be a central processing unit (CPU), a graphics processing unit (GPU), or both. Additionally, any processor described herein may include multiple processors, parallel processors, or both. Multiple processors may be included in, or coupled to, a single device or multiple devices (paragraph 38).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Same analysis is applied here to independent claim 11.


Step 2A Prong 2: The additional elements “processor, graphical user interface, a support vector machine model”, do not integrate the abstract idea into a practical application.   Instead they only use “apply it” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).   The claim as a whole merely describes how to generally “apply” the concept of gathering, obtaining, assigning and determining   value of   a function using the gathered, obtained information in a computer environment. This judicial exception is not integrated into a practical application.  The claim only recites the additional elements  at a high level of generality performing a generic function and such it amounts no more than  mere instructions to apply the exception using a generic computer components.  Simply implementing the abstract on a generic computer is not a practical application of the abstract idea.  Accordingly,  these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is directed to an abstract idea.  Same analysis is applied here to independent claim 11.

STEP2B
2B element/limitation “processor, graphical user interface, a support vector machine model”, does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of the concept of gathering, obtaining, assigning and determining   value of   a function using the gathered, obtained information in a computer environment .
Thus, even when views as a whole, nothing in the claim adds significantly more ( providing an offer for a proposed transaction to a potential recipient) to the abstract idea.  The claim is ineligible.   Same analysis is applied here to independent claim 11.
Dependent claims 3,7,9, and 10 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of providing an offer for a proposed transaction to a potential recipient, without significantly more.   This is a method of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations.   This is also a method of managing interactions between people. The mere nominal recitation of a generic content electronic device and generic based storage devices does not take the claim out of the methods of organizing human activity as stated above. Thus, the claims 3,7,9-10  recite an abstract idea.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the concept of the concept of gathering, obtaining, assigning and determining   value of   a function using the gathered, obtained information in a computer environment .
Thus, even when views as a whole, nothing in the claims  adds significantly more than ( providing an offer for a proposed transaction to a potential recipient) to the abstract idea.  Thus, dependent claims 3,7,9, and 10  are ineligible.   Same analysis is applied to dependent claims 13, 17 and19-20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3,7,9-11,13,17,19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassel,et al, US Pub No: 2020/0202317 A1 in view of Jones et al, US Pat No: 6,925,441 B1 in view of Alspector, US Pat No: 7,890505 B1 .

Claims 1 and 11:
Cassel discloses:
obtaining first information that relates to the potential recipient, obtain first information that relates to the potential recipient by receiving the first {P60868 05109493.DOCX}4Attorney Docket No. P60868Application No. 17/005,995 information from the potential recipient via a graphical user interface  (see at least the abstract and  paragraphs 26, 29-32;  paragraph 26 ( discloses a system and method that receives requests from users to view details associated with a first transaction conducted by the user (e.g., a purchase of items or services from an online merchant via a browser); paragraph 36, if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions);
assigning a respective value to each of a plurality of first parameters based on the first information (see at least paragraphs 29-32, 34, 36, 116 -118, 128, 133-142, 160; paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email, estore_group (i.e. browsing activity), number_different_products (i.e.browsingactivity for a TV);
assigning a respective value to each of a plurality of second parameters based on second information that relates to the offer for the proposed transaction (see at least the abstract, paragraphs 29-32, 34, 36,  116 -118, 128, 133-142, 160; paragraph 36 ( if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions); paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email, estore_group (i.e. browsing activity);seconds_since_midnight,activation_amount,tot_debt, number_different_products (i.e.browsingactivity for a TV); days_since_last_purchase_0_3_months,activation_amount ast_purchase_0_3_months, stds_dev_from_previous_purchases, payment method last_purchase_0_3_months, n_credit_card_0_3_months, n_direct_bank_0_3_months, n_prepay_0_3_months, and n_invoice_0_3_months, etc.);
determining a score (i.e. composite) based on the assigned first parameter values and the assigned second parameter values (see at least paragraphs 31-34,160,  164, 344 and claim 1, paragraph 179 ); paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email, estore_group (i.e. browsing activity); seconds_since_midnight, activation_amount, tot_debt, number_different_products (i.e. browsing activity for a TV); days_since_last_purchase_0_3_months,activation_amount ast_purchase_0_3_months, stds_dev_from_previous_purchases, payment method last_purchase_0_3_months, n_credit_card_0_3_months, n_direct_bank_0_3_months, n_prepay_0_3_months, and n_invoice_0_3_months, etc.); 
determining, based on the score, whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 36,  160, 179-182, 344 and claim 1,  paragraph 36 ( if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions); paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email,estore_group(i.e.browsingactivity);seconds_since_midnight,activation_amount,tot_debt, umber_different_products (i.e.browsingactivity for a TV); days_since_last_purchase_0_3_months,activation_amount ast_purchase_0_3_months, stds_dev_from_previous_purchases, payment method last_purchase_0_3_months, n_credit_card_0_3_months, n_direct_bank_0_3_months, n_prepay_0_3_months, and n_invoice_0_3_months, etc.);
Cassel does not specifically disclose, but Jones however discloses:
 wherein determining of a composite score comprises applying an  algorithm to each of the plurality of first parameters and to each of plurality of second parameters (see at least column 15, lines 36-55 ( A customer value score 172 which strictly relates to the customer's purchasing habits, is combined together with an offer specific score 174 which takes into account customer spending, customer financial, and demographic group data are combined together with information relating to the costs of making the offer 176 to the consumer. These three series of factors and variables are presented to the NPV calculation engine 178 to arrive at an NPV score);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Gassel including using a supervised  model trained different set of first and second records data  to identify a user identity from previous purchases with the teaching of Jones including  determining  a composite score by indexing consumer profile and transaction history of user’s  offer  responses with the motivation of providing advertisers with a system and method for targeted marketing to specific consumers based upon the profile of the consumers, the channel of communicating the offer and the goods to be offered as taught by Jones over that of Gassel.
wherein the first algorithm corresponds a support vector machine model (see at least column 8, lines 52-67 (At step 330, adaptive ranking engine 105 is incrementally `trained` using a Support Vector Machine (SVM) or other word vector space ranking technique by means of the user query vector created in step 320. In the case of an SVM, a determination is made if the new word vector is a `support` vector by means of an optimization technique known in the art); column 11, lines 38-67 (Support Vector Machines can also be used as learning engines to build a categorizer for the purpose of categorizing (classifying) articles or prioritizing advertisements ('ads));
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Gassel/ Jones including using a supervised  model trained to index consumer profile and transaction history of user’s  offer  responses with the teaching of Alspector including filtering system using Support vector machine with the motivation of building categorizer engines categorizing and prioritizing advertisements as taught by Alspector (column 11,39-67 and column 12, 7-25) over that of Gassel/Jones.

Claims 3 and 13:
 The combination of Gassel/Jones/ Alspector discloses the limitations as shown above.
Cassel further discloses:
wherein the plurality of first parameters includes at least one from among a parameter that relates to a parameter that relates to a gender of the potential recipient, a parameter that relates to a  P60868 place of residence of the potential recipient, a digital profile parameter that relates to the potential recipient, an account activation duration parameter (see at least paragraphs 31-32, 34,  36,39, 174-175,186,212,; paragraph 212(“In 1906, details regarding the user (e.g., age, gender, etc.); paragraph 39 ( the user 102 may visit an online merchant to make a purchase of one or more products offered for sale by the online merchant. The purchasing process may involve collecting information input by the user 102 (e.g., user name, email address, telephone number, country, billing address, delivery address, etc. i.e. digital profile of the recipient); paragraph 186  discloses details may include details about user and/or a record in the process of being placed, such as (given/ first name (e.g., “John,” “Henry,” “Lars,” “Erik,” etc. (i.e. gender of the recipient)), family/last name (e.g., “McClane,” “Gibson,” “Jansson,” “Knutsson,” etc.), billing or delivery address parts (e.g., street number, street name, city name, apartment/flat number, etc.), email address, telephone number, Internet protocol address, and birthdate (i.e. digital profile of the recipient). In embodiments of the system of the present disclosure, one or more of the details are indexed for more efficient searching. In addition, combinations of one or more of the details may also be indexed. For example, an address combination (e.g., a combination of the first three letters in a street address, a house number, and a postcode), a birthdate and given name combination (e.g., “1976-11-19henry,” etc.), and/or a birthdate and family name combination (e.g., “1976-11-19gibson,” and given/family name combination (e.g., “henrygibson,” etc.) (i.e. digital profile of the recipient) may be indexed additionally or alternatively) .

 Claims 7 and 17:
The combination of Gassel/Jones/ Alspector discloses the limitations as shown above.
Cassel further discloses:
wherein the plurality of second parameters includes at least one from among a merchant type parameter, and a merchant digital wallet mechanism parameter (see at least paragraphs 37, 39, 89 and 160; least paragraph 89 (an example, a user may have input a telephone number as asset information when purchasing new shoes from an online merchant (i.e. clothing online merchant type) at a first time. At a second time, the user may have input an email address as asset information when purchasing a brand-new bag in another online purchase (i.e. clothing online merchant type. An embodiment of the system of Appendix A, as previously described, may determine that the orders for the new shoes and brand-new bag are likely from the same user, and consequently assign the same user identifier to both transactions);

Claims  9 and 19:
The combination of Cassel/ Jones/ Alspector discloses the limitations as shown above.
Cassel further  discloses:
wherein the determining of whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 36,179-182, 344 and claim 1( paragraph 36, if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions);
Cassel / Alspector does not specifically disclose, but Jones , however, discloses:
comparing the composite score with a predetermined threshold value and determining whether to provide the offer based on a result of the comparing (see at least column 9, lines 44-67, column 10, lines 1-18 and  fig ( 1 and 3)  and column 12, lines 61-67 and column 13, lines 1-10 discloses (Finally a customer valuation score 100 is generally created which is independent of the offer being presented and simply relates to the economic responsibility and other commercial factors associated with the customers purchasing behavior. This customer value score 100 is also presented to the NPV engine 98. A net present value is then calculated for the entire offer based on the customer to whom the offer is to be made. Since, as noted earlier, it is the objective of the present invention to provide the highest value of offers to the customer and to also maximize the customer response to those offers, it is desired to have NPV thresholds set at a significantly high level (i..e predetermined threshold), such that customers will respond to the offers. with the associated text);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Gassel/ Alspector   including using a supervised  model trained different set of first and second records data  to identify a user identity from previous purchases with the teaching of Jones including  determining  a composite score by indexing consumer profile and transaction history of user’s  offer  responses with the motivation of providing advertisers with a system and method for targeted marketing to specific consumers based upon the profile of the consumers, the channel of communicating the offer and the goods to be offered as taught by Jones over that of Gassel/ Alspector  .
 
Claims 10 and 20:
The combination of Cassel/ Jones/ Alspector  discloses the limitations as shown above.
Cassel further  discloses:
wherein the determining of whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 179-182, 344 and claim 1);
Cassel/ Alspector does not specifically disclose, but Jones , however, discloses:
notifying the potential recipient of the offer by transmitting at least one from among  a text message, and a mobile alert message to the potential recipient ( see at least claim 18 (targeted marketing of goods and services to specific consumers of claim 16 wherein the channels of communication are taken from the group consisting of invoice mailings, statement mailings, the Internet, electronic mail, and telephone (i.e, texting or sending a mobile alert message);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Gassel/ Alspector   including using a supervised  model trained different set of first and second records data  to identify a user identity from previous purchases with the teaching of Jones including  determining  a composite score by indexing consumer profile and transaction history of user’s  offer  responses with the motivation of providing advertisers with a system and method for targeted marketing to specific consumers based upon the profile of the consumers, the channel of communicating the offer and the goods to be offered as taught by Jones over that of Gassel/ Alspector  .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Harris, US PUB No: 2019/0333073A1 teaches reputation management in a transaction processing system.
Clyne, US Pat No: 10089630B2 teaches systems and methods to provide offers to travelers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/            Primary Examiner, Art Unit 3682